Title: From George Washington to William Greene, 16 November 1780
From: Washington, George
To: Greene, William


                        

                            
                            Sir
                            Head Quarters near Passaick Falls Novr 16th 1780
                        
                        I have been informed that a Certain George Howel, not long since from the Enemy, is apprehended by the
                            Supreme Authority of the State of Rhode Island. Altho such positive proof of his being an Emissary from the Enemy should
                            not be obtained as might convict him capitally; I have some time ago received such information from confidential Persons,
                            as induces me to beleive him to be a dangerous character, and one who ought not to be suffered to go at large.
                        The purport of my information respecting Howel is, "that no man’s character was higher with the Enemy—that he
                            was a particular friend of Tryon—that he kept a regular correspondence with him and Col. Birch while he (Howel) resided at
                            his native place—that he could obtain any indulgence & permission to bring goods to almost any amount from New
                            York, when others could not—that an intimate friend of Howel, within the Enemy’s Lines, told my informant that Howel had
                            twice been out on the Service of Government, and expressed great anxiety for fear he was detected."
                        I thought proper your Excellency should be informed of these particulars—as they may tend to corroborate
                            other evidence; notwithstanding my channel of information cannot be given up to be made use of, for very obvious reasons. I
                            have the honor to be with great respect & esteem Your Excellency’s &c 
                        
                            Go. Washington
                        
                    